685 S.E.2d 107 (2009)
STATE of North Carolina
v.
Scottie Terrill BAILEY.
No. 39P09.
Supreme Court of North Carolina.
October 8, 2009.
Daniel F. Read, Durham, for Bailey.
Scott Stroud, Assistant Attorney General, for State of NC.

ORDER
Upon consideration of the petition filed by Defendant on the 21st of January 2009 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 8th of October 2009."